—Order and judgment (one paper), Supreme Court, New York County (Phyllis GangelJacob, J.), entered February 24, 1997, which, after a nonjury trial, awarded plaintiffs judgment in the principal amount of $96,000, unanimously affirmed, without costs.
In this action based upon instruments for the payment of *297money only, we find no merit to defendant’s contention, rejected by the trial court, that the notes purportedly evidencing defendant’s obligation had been materially altered to add defendant as a guarantor. Giving due deference to the court’s credibility determinations (see, Thoreson v Penthouse Intl., 80 NY2d 490, 495), which, in any event, were supported by the record, we find that the verdict was not against the weight of the evidence since it was not inconsistent with fair interpretation of the evidence (see, Cushman & Wakefield v 214 E. 49th St. Corp., 218 AD2d 464, 467-468, appeal dismissed 88 NY2d 951; see also, Greenberg v Behlen, 220 AD2d 720, 720-721). Specifically, we find no error in the court’s rejection of the testimony of defendant’s handwriting expert, especially since the expert, although claiming that the disputed notations upon the promissory notes in issue did not comport fully with samples supposedly provided by defendant, could not verify that the samples used by him in his comparison were in fact those of defendant.
Concur — Ellerin, J. P., Wallach, Rubin, Andrias and Saxe, JJ.